DETAILED ACTION
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: WO 2015/063284 teaches an apparatus for rod-like articles of the tobacco industry provided with a first store of rod-like articles; a second store of rod-like articles, and a transferring mechanism arranged to axially transfer a single -layer group of rod-like articles from the first store of rod-like articles to the second store of rod-like articles. There is no teaching or reasonable suggestion to further include between the first store of rod-like articles and the second store of rod-like articles a radiation sensor for receiving radiation positioned transversely to the direction of transferring, whereas the beam of the radiation from the radiation source reaches the radiation sensor after penetrating through the rod-like articles being transferred, the radiation sensor is arranged to generate a signal representing the attenuation of radiation by the rod-like articles during transferring, the rod-like articles being situated between the radiation source and the radiation sensor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0205995, US 2006/0207616, US 2005/0054501, US 5,000,323, US 4,639,592, US 4,277,678, US 4,190,061, US 4,011,950. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/               Examiner, Art Unit 1747